EXHIBIT 10.18

 

SEVERANCE, WAIVER AND RELEASE AGREEMENT

 

This Severance, Waiver and Release Agreement (“Agreement”) is entered into by
and between Donald C. Ewigleben (“Executive”) and Tower Hill Mines (US) LLC
(“Company”).  Executive and Company each may be referred to herein as a “Party”
or collectively as “the Parties.”

 

WHEREAS, in connection with the Executive’s termination of employment as
President and Chief Executive Officer with the Company effective December 31,
2013 pursuant to Section 6(b)(3) of the Employment Agreement between the
Executive and the Company executed on September 19, 2012 (“Employment
Agreement”), the Parties wish to resolve any and all disputes, claims,
complaints, actions, and demands that the Executive may have against the Company
or any of the Company Releasees (as defined below in Section I) arising out of
Executive’s employment with or termination of employment from the Company;

 

WHEREAS, by entering this Agreement, the Parties do not make any admission of
liability toward each other and expressly deny the same;

 

NOW, THEREFORE, in consideration of the Severance Pay and other consideration
described herein, and in consideration of the other mutual promises made herein,
the sufficiency of which is expressly acknowledged by the Parties, the Executive
and the Company hereby agree as follows:

 

A.                                    Effective Date.  This Agreement shall be
effective on the eighth day following execution by Executive, provided that
Executive has not revoked the Agreement.  In order to receive the consideration
described in Section G, Executive shall execute and return Exhibit A to the
Company on January 2, 2014.

 

B.                                    Termination of Employment.  Executive was
terminated as President and Chief Executive Officer pursuant to
Section 6(b)(3) of the Employment Agreement effective December 31, 2013. 
December 31, 2013 is Executive’s Separation from Service date as such term is
defined in Treasury Regulation Section 1.409A-1(h).

 

Executive acknowledges and agrees that this Agreement constitutes the Notice of
Termination described in the Employment Agreement and that the Parties have
agreed upon December 31, 2013 as his Separation from Service date.  Executive
shall and does hereby resign from all offices and directorships held with the
Company and International Tower Hill Mines Ltd. (“ITH”) as of the Separation
from Service date.

 

Executive’s termination of employment as President and Chief Executive Officer
and Executive’s resignation from all offices and directorships shall be
disclosed by the Company, ITH and/or any of the Company Releasees as required by
law and by the Company and/or ITH making a statement after reasonable
consultation with Executive.

 

C.                                    Confidentiality, Non-Disparagement and
Return of Property.  Executive represents and warrants that he has complied
with, and will continue to comply with Section 10 (entitled “Confidentiality”)
of the Employment Agreement.

 

Executive agrees that he will not defame, slander or otherwise disparage the
Company or the Company Releasees, or their business and operations.  Executive
further acknowledges and agrees that he will abide by any fiduciary and/or
fiscal obligations imposed on him by law.

 

The Company agrees that its Board of Directors and its Officers will not defame,
slander or otherwise disparage Executive.

 

Nothing in this Agreement is intended to prevent or interfere with either
Party’s ability to provide any required or reasonable communications to, or
provide truthful information to, any governmental or law enforcement agency or
representative, or in connection with any governmental investigation, court,
administrative or other legal proceeding.

 

--------------------------------------------------------------------------------


 

With the exception of the laptop computer the Company has requested Executive
retain for the term of the Consulting Agreement effective January 3, 2014, and
any other property mutually agreed by the Company and Executive to be retained
by Executive, Executive acknowledges and agrees that as of the Separation from
Service date, he has or will have returned to the Company all of the property of
the Company or any of the Company Releasees, and that he has or will have
provided to the Company all passwords, keys, computers, disks, documents, data,
confidential information, and any and all other items that he had possession of
as a result of his employment with the Company or as a result of any
relationship with any of the Company’s Releasees.  Executive will provide the
laptop computer to the Company at a mutually convenient time should the Company
desire to remove any information or data from the laptop computer.

 

Nothing in this Agreement shall restrict or preclude Executive or the Company or
its Board of Directors and its Officers from, or otherwise influence them in,
testifying truthfully in any civil, criminal or administrative proceeding, as
required by law or formal legal process.  If Executive is compelled to testify
by law or formal legal process, concerning this Agreement or the Company and/or
the Company Releasees or Executive’s employment with the Company, Executive will
advise the Company immediately, but no later than three business days within
receiving notice of such compulsion unless Executive is instructed by a
government representative that he may not provide such notice.  Executive
certifies and represents that he has advised the Company’s Board Chair or Lead
Director in writing of all instances of which Executive is aware of violations
or suspected violations by the Company or any of its affiliates or any of the
Company Releasees (or anyone acting on behalf of the Company or any of its
affiliates or any of the Company Releasees) of any laws, ordinances,
regulations, rules or legal or regulatory authority of any kind, and that if he
has not advised the Company’s Board Chair or Lead Director of any such
violations or suspected violations in writing, it is because Executive is not
aware of any such violations or suspected violations.

 

D.                                    Agreement Not to Compete.  Executive
represents and warrants that he has complied with, and except as provided below
in this Section D, will continue to comply with Section 11 of the Employment
Agreement (the “Agreement Not to Compete”).  Executive acknowledges and agrees
that the one-year period following the termination of Executive’s employment
referenced in the Agreement Not to Compete will commence on January 1, 2014 and
end on December 31, 2014, unless shortened pursuant to the written consent of
the Company or unless the Consulting Agreement is terminated “without cause” as
defined therein, in which case the Agreement Not to Compete will terminate on
the date the Consulting Agreement terminates.  If, however, the Consulting
Agreement is terminated “with cause” as defined therein, then the Agreement Not
to Compete will not terminate until December 31, 2014.

 

E.                                     Stock Options.  Executive acknowledges
and agrees that the terms and conditions of the stock options previously granted
to Executive shall continue to be governed by the 2006 Incentive Stock Option
Plan of ITH, and any amendments thereto and any grant documents related thereto.

 

F.                                      Earned Compensation and Benefits. 
Executive acknowledges and agrees that as of the date he executes this
Agreement, except with respect to the base salary for the remainder of
December 2013 and the expense reimbursements that he is owed or will be owed
through his Separation of Service and except with respect to those payments and
items of value expressly provided for in both Section G of this Agreement and
the Consulting Agreement, he has been paid all amounts to which he is due from
the Company as a result of his employment or his Separation from Service, and no
other payments or items of value of any kind are due or will be due to Executive
from the Company or from the Company Releasees.  The Consulting Agreement shall
be null and void if Executive does not return Exhibit A on January 2, 2014.

 

G.                                    Severance Pay and Other Consideration.

 

1.                                      After Executive executes and does not
revoke this Agreement and provided Executive returns Exhibit A to the Company on
January 2, 2014, the Company will pay Executive the total lump sum amount of
five hundred and fifteen thousand dollars and no cents ($515,000.00), less any
deductions required by law including withholdings, as Severance Pay in
consideration for the terms of this Agreement, including but not limited to
Executive’s waiver and release of the Company and Company Releasees set forth
below in Section I.  This amount is equivalent to one year of Executive’s base
salary in effect on the date of his Separation from Service.  This amount will
be

 

2

--------------------------------------------------------------------------------


 

paid in the form of a check made payable to Executive, to be paid on or before
the sixtieth (60th) day after Executive’s Separation from Service.  This amount
will be included in Executive’s W-2 for 2014.  The check will be mailed to
Executive at the following address:  7423 S. Chapparal Circle East, Centennial,
CO 80016.

 

2.                                      After Executive executes and does not
revoke this Agreement and provided Executive returns Exhibit A to the Company on
January 2, 2014, to the extent permitted by law, the Company will pay for
Executive’s COBRA continuation coverage during the period commencing on
January 1, 2014 and ending on December 31, 2014 (or such earlier date as such
COBRA continuation coverage terminates), by directly providing such COBRA
payments to the group health plan along with the nominal COBRA administration
fee, such that Executive’s cost of such COBRA coverage shall equal the cost, if
any, that Executive would have paid (on behalf of himself and his spouse and
dependents, as applicable) under the Company’s group health plan had Executive
not been terminated; provided, that (a) Executive, his spouse and/or his
dependents remain eligible for COBRA continuation coverage; (b) if direct
payment to the group health plan is not permitted by law, the Company shall
reimburse Executive for such payments; and (c) if any comparable group health
coverage under another group health plan becomes available during such time
period to Executive, Executive’s spouse, or Executive’s dependents, the
Company’s reimbursement obligations will cease with respect to each person to
whom such coverage becomes available.  Executive shall notify the Company
immediately upon comparable group health coverage becoming available to
Executive, Executive’s spouse or Executive’s dependents, but not later than
three business days after such comparable coverage becoming available.

 

H.                                   Breach of Agreement.  In the event of an
alleged breach or threatened breach of this Agreement, Executive, the Company,
or the Company Releasees may initiate arbitration or injunctive relief pursuant
to Section 15 of the Employment Agreement.  Neither Party will be required to
post a bond to obtain injunctive or other equitable relief.  Section 15 of the
Employment Agreement shall apply to the resolution of any dispute arising out or
relating to the breach of this Agreement, or any other dispute between Executive
and the Company or the Company Releasees, except as provided for in the
Consulting Agreement.  Nothing contained herein shall be construed as
prohibiting Executive, the Company, or the Company Releasees from pursuing any
other remedies, including equitable remedies, available to them in the event of
a breach of this Agreement.

 

I.                                        Full General Release and Waiver of
Claims by Executive.  In exchange for the consideration set forth in this
Agreement, Executive, on behalf of himself and on behalf of his spouse, family
members, heirs, representatives, agents, successors and assigns, hereby and
forever waives, releases and discharges the Company, ITH, and any other entity
or person related or affiliated with such entities, in the past, present or
future, including but not limited to any of their past, present or future
owners, shareholders, board members, officers, employees, attorneys, agents,
investors and representatives and any present or past employee benefit plan
sponsored by the Company, ITH or any affiliated entity (all collectively
referred to as the “Company Releasees”), from, and agrees not to sue concerning,
or in any manner to institute, prosecute, or pursue, any claim, complaint, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, that Executive may possess against the Company or
any or all of the Company Releasees arising out of or relating to any omissions,
acts, facts, or damages that have occurred at any time whatsoever up until and
including the date that Executive executes this Agreement, including, without
limitation:

 

1.                                      any and all claims relating to or
arising from Executive’s employment with the Company, and any and all claims
relating to or arising from Executive’s Separation from Service from the
Company;

 

2.                                      any and all claims relating to, or
arising from, Executive’s right to purchase, or actual purchase of any shares of
stock or other equity interests of the Company or any of the Company Releasees,
including, without limitation, any claims for fraud, misrepresentation, breach
of fiduciary duty, breach of duty under applicable state corporate law, and
securities fraud under any state or federal law;

 

3

--------------------------------------------------------------------------------


 

3.                                      any and all contract, statutory, common
law or tort claims, whether under United States law or Canadian law, including
but not limited to claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; outrageous conduct; and conversion;

 

4.                                      subject to Section J, any and all claims
for violation of any federal, state, local or Canadian law, statute or
regulation, including, but not limited to, the Age Discrimination in Employment
Act of 1967; the Older Workers Benefit Protection Act; Title VII of the Civil
Rights Act of 1964; the Civil Rights Act of 1991; the Rehabilitation Act of
1973; the Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair
Labor Standards Act; the Fair Credit Reporting Act; the National Labor Relations
Act; Employee Retirement Income Security Act of 1974; the Worker Adjustment and
Retraining Notification Act; the Family and Medical Leave Act; the Sarbanes
Oxley Act of 2002; the Occupational Safety and Health Act; the Rehabilitation
Act; Executive Order 11246; the Colorado Anti-Discrimination Act; the Colorado
Wage Claim Act; all of the foregoing as amended, and any and all regulations
under such laws;

 

5.                                      any and all claims for violation of the
federal or any state constitution;

 

6.                                      any and all claims arising out of any
other laws and regulations relating to employment or employment discrimination;

 

7.                                      any and all claims relating in any way
to the stock options, including but not limited to any claims relating to the
value of the stock options;

 

8.                                      any and all claims for any loss, cost,
damage, or expense with respect to Executive’s liability for taxes, penalties,
interest or additions to tax on or with respect to any amount received from the
Company or the Company’s Releasees or otherwise includible in Executive’s gross
income, including, but not limited to, any liability for taxes, penalties,
interest or additions to tax arising for Executive with respect to this
Agreement or any other employment, severance, profit sharing, bonus, equity
incentive or other compensatory plan to which Executive and the Company or any
Company Releasees are or were parties as a result of the application of
Section 409A of the Internal Revenue Code of 1986, as amended, or any similar
provision of state or local income tax law; and

 

9.                                      any and all claims for damages
(including but not limited to claims for compensatory or punitive damages),
injunctive relief, attorney’s fees and costs, and equitable relief.

 

Executive specifically acknowledges and agrees that by entering into this
Agreement and in exchange for the consideration described above to which
Executive otherwise would not be entitled, Executive is waiving and releasing
any and all rights and claims that Executive may have against the Company and
the Company Releasees, including but not limited to any and all rights and
claims that Executive may have arising from the Age Discrimination in Employment
Act, as amended, which have arisen on or before the date of execution of this
Agreement.

 

Executive covenants and agrees that he has not filed and will not otherwise
assert any claim, action, cause of action, demand, right, or controversy of any
kind which has herein been released, and will not accept any damages, bounty or
other pecuniary benefit pursued by any other entity or person on Executive’s
behalf or at Executive’s instance or initiation.  Executive further covenants
and agrees that he has not assigned any claim which has been released herein. 
Notwithstanding the foregoing, the release and waiver above does not include a
release or waiver of any claims that the law does not allow to be released or
waived, any claims that

 

4

--------------------------------------------------------------------------------


 

may arise after the date on which this Agreement is signed, or any claims for
breach or enforcement of this Agreement.

 

J.                                        Reservation of Executive’s Rights. 
The Full General Release and Waiver of Claims by Executive does not waive or
release any rights Executive may have for unemployment, worker’s compensation or
any other rights that Executive cannot waive or release pursuant to the law.

 

K.                                   Severability.  If any provision of this
Agreement is declared by any court of competent jurisdiction to be invalid for
any reason, such invalidity shall not affect the remaining provisions of this
Agreement, which shall be fully severable, and given full force and effect,
provided if the Full General Release and Waiver is found to be unenforceable,
then the Company may declare the Agreement null and void and further provided
that if the Company fails to pay Executive the Severance Pay provided for in
Section G(1) of this Agreement on or before the sixtieth day after Executive’s
Separation from Service, then the Executive may declare the Agreement null and
void.

 

L.                                     Governing Law and Venue.  This Agreement
shall be construed in accordance with the laws of the State of Colorado.  Any
dispute regarding, relating to or arising under this Agreement or the facts
giving rise to the Agreement shall be litigated or arbitrated in Colorado
pursuant to Section 15 of the Employment Agreement.

 

M.                                 Entire Agreement.  Executive and the Company
understand and agree that this Agreement, the Consulting Agreement, and Sections
8, 10, 11, 15, and 23 of the Employment Agreement collectively contain all of
the agreements between Executive and the Company or any of the Company
Releasees; provided, however, that in the event of a conflict between this
Agreement, the Consulting Agreement and the surviving sections of the Employment
Agreement (Sections 8, 10, 11, 15 and 23), the Consulting Agreement shall
control matters related to Executive’s consulting services with the Company and
this Agreement shall control all other matters, including all matters related to
Executive’s employment and Separation from Service.

 

Any other prior agreement or agreements between Executive and the Company and/or
any of its affiliates, and any other prior agreement or agreements between
Executive or any of the Company Releasees relating to the subject matter hereof
and all sections of the Employment Agreement which do not expressly survive as
indicated in the preceding paragraph, are expressly extinguished, declared null
and void and of no further legal effect by virtue of this Agreement.  For
clarity, the Section does not limit, expand or otherwise affect in any way any
right or claim Executive may have to indemnification and/or defense in
connection with any claim made against Executive by reason of the fact that
Executive served as an officer and/or director of the Company, whether such
rights arise under the governing documents of the Company or its affiliates,
pursuant to an insurance policy, or pursuant to the common law; further,
Section O below provides indemnification rights in addition to those provided,
if any, by the governing documents, pursuant to an insurance policy, or pursuant
to the common law.

 

N.                                    Assignment.  Neither this Agreement nor
any rights or obligations hereunder shall be assignable or otherwise subject to
hypothecation by Executive (except by will or by operation of the laws of
intestate succession) or by the Company, except that the Company shall assign
this Agreement to any successor (whether by merger, purchase or otherwise) to
all or substantially all of the equity, assets or businesses of the Company, and
will require such successor to expressly agree to assume the obligations of the
Company hereunder.  Executive expressly consents that this Agreement and the
surviving provisions of the Employment Agreement, including but not limited to
the non-compete and the non-disparagement, may be assigned to any successor
provided the successor assumes the Company’s obligations under this Agreement
and the surviving provisions of the Employment Agreement.

 

O.                                    Indemnity.

 

1.                                      In the event Executive:  (a) becomes a
party to; (b) becomes a witness in; (c) is threatened to be made a party to; or
(d) is threatened to be made a witness in; any action, suit or proceeding
brought by any person or entity other than the Company or any Company Releasee,
by reason of Executive having been an officer or director of the Company and
regarding any alleged action or inaction by Executive taken as an officer or
director of the Company, if not fully covered by the Company’s

 

5

--------------------------------------------------------------------------------


 

directors’ and officers’ insurance coverage, the Company shall indemnify
Executive from and against expenses reasonably incurred and/or liability
incurred in connection with any such action, suit or proceeding, to the fullest
extent permitted by law and/or by the Company’s corporate policies and practices
in effect on the date hereof, and to any greater extent applicable law or the
Company’s corporate policies and practices may in the future from time to time
permit.  Executive shall be indemnified as soon as practicable but in any event
no later than forty-five (45) days after written demand is presented to the
Company by Executive, and any indemnified amount shall include any and all
reasonable expenses, judgments, fines, penalties and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such expenses, judgments, fines, penalties or
amounts paid in settlement) of such action, suit or proceeding for which
Executive presents valid invoices and/or receipts, except as such
indemnification is prohibited by law.  Upon written demand or other request by
Executive for indemnification hereunder, Executive shall be entitled to such
indemnification provided that in connection with the matter which gave rise to
the request for indemnification, Executive acted honestly and in good faith with
a view to the best interests of the Company or its affiliates.  Executive shall
not be entitled to such indemnification if (A) Executive’s act or omission was
material to the matter giving rise to the liability and was committed in bad
faith or was the result of active or deliberate dishonesty; (B) Executive
actually received an improper personal benefit in money, property or services;
or (C) in the case of a criminal proceeding, Executive had reasonable cause to
believe the act or omission was unlawful.  Executive shall not consent to the
settlement of any action, suit or proceeding involving his role as an officer or
director of the Company without first obtaining the Company’s written consent,
which consent shall not be unreasonably withheld.

 

2.                                      Promptly after receipt by Executive of
notice of the commencement of any action, suit or proceeding, Executive will
notify the Company in writing of the commencement thereof.  Notwithstanding any
other provision of this Section, to the extent that it may wish, the Company,
jointly with any other indemnifying party similarly notified, may assume defense
of the matter with counsel mutually agreed upon and satisfactory to Executive. 
After notice from the Company to Executive of its election to so assume the
defense thereof, the Company shall not be liable to Executive under this
Agreement for any legal or other expenses subsequently incurred by Executive in
connection with the defense thereof unless (A) the employment of counsel by
Executive and payment for same by the Company has been authorized by the
Company; (B) Executive shall have reasonably concluded that there may be a
conflict of interest between the Company and Executive in the conduct of the
defense of such action and such determination by Executive shall be supported by
an opinion of counsel, which opinion shall be reasonably acceptable to the
Company; or (C) the Company shall not in fact have employed counsel to assume
the defense of the action, in each of which cases the fees and expenses of
counsel incurred by Executive shall be at the expense of the Company.

 

3.                                      This Indemnity provision shall not apply
to any proceeding, action or other action brought against Executive by or
relating to any tax liability he may have with respect any payments received by
Executive from the Company or any Company Releasee in the past, present, or
future.

 

P.                                      Notices.  Any notices required or
provided for in this Agreement shall be in writing and shall be deemed to have
been duly received (a) when delivered in person or sent by facsimile
transmission, (b) on the first business day after such notice is sent by air
express overnight courier service, or (c) on the third business day following
deposit in the United States mail, registered or certified mail, return receipt
requested, postage prepaid and addressed, to the following address, as
applicable:

 

1.                                      If to Company, addressed to:

 

Tower Hill Mines (US)/ITH

Attention:  Chair of the Board

Suite 350 - 9635 Maroon Circle, Suite 350

Englewood, Colorado 80112

Facsimile:  720/881-7645

 

6

--------------------------------------------------------------------------------


 

With a copy to (provided, however, the copy shall not constitute the notice
required pursuant to this Section):

 

Sybil Kisken

Davis Graham & Stubbs LLP

1550 17th Street, Suite 500

Denver, Colorado  80202

Facsimile:  303/893-1379

 

2.                                      If to Executive, addressed to:

 

Donald C. Ewigleben

7423 S. Chapparal Circle East

Centennial, Colorado  80016

 

With a copy to (provided, however, the copy shall not constitute the notice
required pursuant to this Section):

 

Mary L. Will

Faegre Baker Daniels

3200 Wells Fargo Center

1700 Lincoln Street

Denver, Colorado 80203-4532

Facsimile:  303/607-3600

 

If a Party’s address changes, the new address shall be the notice address
pursuant to this Section, provided that such new address has been furnished to
the other Party in writing in accordance with this Section P.

 

Q.                                    Compliance with Internal Revenue Code
Section 409A.  It is the intention of the Parties that the Severance Payments
payable under this Agreement not be subject to any interest or additional tax
resulting from the application of Section 409A of the Internal Revenue Code (the
“Code”) as the Severance Payment is intended to constitute a short term deferral
and all provisions of this Agreement shall be interpreted consistently
therewith. To the extent that any amount is or could be subject to interest or
additional tax under Section 409A of the Code, the Parties may cooperate to
amend this Agreement with the goal of giving Executive the same or equivalent
benefits described in this Agreement in a manner that will not result in such
interest or additional tax, to the extent that such cooperation is possible and
desirable for either or both Parties; provided, however, that (i) Executive
shall perform any act, or refrain from any act, requested by the Company or any
Company Releasee that is necessary to obtain relief from, or a reduction in, any
interest or additional tax imposed under Section 409A of the Code pursuant to
any correction procedure permitted under Section 409A of the Code, the Treasury
Regulations thereunder, or any administrative guidance issued by the Internal
Revenue Service and (ii) in no event shall the Company or any Company Releasee
be liable to Executive for any taxes, interest, penalties, and additions to tax
applicable to Executive as a result of the application of Section 409A of the
Code to payments and benefits hereunder.  Each periodic payment, if any,
described in this Agreement is intended to be a separate payment and a
separately identifiable and determinable payment, for purposes of Section 409A
of the Code.

 

R.                                    ACKNOWLEDGEMENTS.  Executive specifically
acknowledges and agrees that by entering into this Agreement and in exchange for
the consideration described herein, including the Severance Payments, to which
Executive otherwise would not be entitled, Executive is waiving and releasing
any and all rights and claims that Executive may have arising from the Age
Discrimination in Employment Act, as amended, which have arisen on or before the
date of execution of this Agreement.

 

7

--------------------------------------------------------------------------------


 

Executive further expressly acknowledges and agrees that:

 

1.                                      Executive has read and understands this
Agreement and is entering this Agreement knowingly and voluntarily.

 

2.                                      Executive understands and agrees that,
by signing this Agreement, Executive is giving up any right to file any legal
proceedings (i.e., lawsuits) against the Company or any of the Company Releasees
arising on or before the date of the Agreement.  Executive is not waiving (or
giving up) rights or claims that may arise after the date the Agreement is
executed or that Executive cannot waive or release pursuant to the law.

 

3.                                      EXECUTIVE IS HEREBY ADVISED IN WRITING
BY THIS AGREEMENT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT. 
EXECUTIVE REPRESENTS THAT THIS AGREEMENT HAS BEEN FULLY EXPLAINED BY THE
EXECUTIVE’S ATTORNEY.

 

4.                                      Executive understands and agrees that
Executive has had twenty-one (21) days from the day Executive received this
Agreement, not counting the day upon which Executive received it, to consider
whether Executive wishes to sign this Agreement.  Executive further acknowledges
that if Executive signs this Agreement before the end of the twenty-one (21) day
period, it will be Executive’s personal, voluntary decision to do so and
Executive has not been pressured to make a decision sooner.

 

5.                                      Executive further understands that
Executive may revoke (that is, cancel) this Agreement for any reason within
seven (7) calendar days after signing it.  Executive agrees that the revocation
will be in writing and hand-delivered or mailed or faxed to the Company pursuant
to Section P.  If mailed, the revocation must arrive at the Company within the
seven (7) day period.  Executive understands that Executive will not receive any
payments under this Agreement if Executive revokes it, and in any event,
Executive will not receive any payments until after the seven (7) day revocation
period has expired.

 

6.                                      If Executive does not sign and return
this Agreement to the Company by the 30th day after Executive’s Separation from
Service , this Agreement shall be null and void, and the offer set forth herein
shall be withdrawn as of such day.

 

S.                                      Counterparts.  This Agreement may be
executed in counterparts and may be delivered by facsimile or other electronic
means, all of which shall be deemed to be originals, and which shall be deemed
to constitute one document.

 

I ACKNOWLEDGE THAT I HAVE READ AND UNDERSTOOD THIS ENTIRE AGREEMENT BEFORE
SIGNING IT:

 

 

EXECUTIVE:

 

 

 

 

December 23, 2013

/s/ Donald C. Ewigleben

Date

Donald C. Ewigleben

 

 

 

THE COMPANY

 

 

 

 

December 23, 2013

By:

/s/ Tom S. Q. Yip

Date

 

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

1.                                      Executive acknowledges and agrees that
as of January 2, 2014, he has been paid all amounts to which he is due from the
Company as a result of his employment or his Separation from Service, and that
no other payments or items of value of any kind are due or will be due to
Executive from the Company or from the Company Releasees except those payments
and items of value expressly provided for in both Section G of the Severance,
Waiver and Release Agreement and the Consulting Agreement.

 

2.                                      Executive acknowledges and agrees that
since the date on which he executed the Severance, Waiver and Release Agreement
to the present:  there have been no breaches by the Executive or the Company of
the Severance, Waiver and Release Agreement; all of the releases contained in
the Severance, Waiver and Release Agreement are in full force and effect; and
there are no unreleased claims that have arisen or of which Executive has become
aware.

 

3.                                      Executive acknowledges and agrees that
his execution and return to the Company of this Exhibit A is a condition
precedent to Executive receiving the amounts set forth in Section G of the
Severance, Waiver and Release Agreement and a condition precedent to the
Consulting Agreement being effective.

 

4.                                      This Exhibit A may be delivered by hand
delivery, facsimile or other electronic means, each of which shall be deemed to
be an original.  Executive shall email an executed copy of this Exhibit A to Tom
Yip at tyip@ithmines.com on January 2, 2014 and may provide additional copies
via other means as well.

 

I ACKNOWLEDGE THAT I HAVE READ AND UNDERSTOOD THIS ENTIRE EXHIBIT A BEFORE
SIGNING IT:

 

 

EXECUTIVE:

 

 

 

 

January 2, 2014

/s/ Donald C. Ewigleben

Date

Donald C. Ewigleben

 

9

--------------------------------------------------------------------------------